STONE, Judge,
dissenting.
I would reverse. In my judgment, it was error to enter summary judgment in favor of Appellee and for the court to deny Appellant’s motion to set aside the summary judgment.
The document sued upon, a line of credit agreement, is ambiguous on its face, as to both the capacity in which it was executed and whether the borrower is a corporation or individual. As the document sued upon is not a negotiable instrument, these ambiguities should be resolved as issues of fact in interpreting the intent of the contracting parties. See American Casualty Co. of Reading, Pa. v. Hess, 664 So.2d 1011 (Fla. 1st DCA 1995); Puckett v. Codisco, Inc., 440 So.2d 596 (Fla. 2d DCA 1983).